Title: From Thomas Jefferson to John Adams, 1 November 1822
From: Jefferson, Thomas
To: Adams, John


Dear Sir
Monticello
Nov. 1. 22.
I have racked my memory, and ransacked my papers to enable myself to answer the enquiries of your favor of Oct. 15. but to little purpose. my papers furnish me nothing, my memory generalities only. I know that while I was in Europe, & anxious about the fate of our seafaring men, for some of whom, then in captivity in Algiers we were  treating, and all were in like danger, I formed undoubtingly the opinion that our government, as soon as practicable, should provide a naval force sufficient to keep the Barbary states in order, and on this subject we communicated together as you observe. when I returned to the US. and took part in the administration under Genl Washington I constantly maintained that opinion, and in Dec. 90. took advantage of a reference to me from the first Congress which met after I was in office to report in favor of a force sufficient for the protection of our Mediterranean commerce, and I laid before them an accurate statement of the whole Barbary force, public and private. I think Genl Washington approved of building vessels of war to that extent. Genl Knox I know did. but what was Colo Hamilton’s opinion I do not in the least remember. your recollections on that subject are certainly corroborated by his known anxieties for a close connection with Great Britain, for which he might apprehend danger from collisions between their vessels and ours. Randolph was then Attorney General; but his opinion on the question I also entirely forget, some vessels of war were accordingly built and sent into the Mediterranean. the additions to these in your time I need not note to you, who are well known to have ever been an advocate for the wooden walls of Themistocles. some of those you added were sold under an act of Congress passed while you were in office. I thought afterwards that the public safety might require some additional vessels of strength to be prepared and in readiness for the first moment of a war, provided they could be preserved against the decay which is unavoidable if kept in the water, and clear of the expence of officers & men. with this view I proposed that they should be built in dry docks above the level of the tide waters, and covered with roofs. I further advised that places for these docks should be selected where there was a command of water on a higher level, as that of the Tyber at Washington, by which the vessels might be floated out, on the principle of a lock. but the majority of the legislature was against any addition to the navy, & the minority, altho’ for it in judgment, voted against it on a principle of opposition. we are now, I understand building vessels to remain on the stocks under shelter until wanted, when they will be launched & finished. on my plan they could be in service at an hour’s notice. on this the finishing, after launching will be a work of time. this is all I recollect about the origin & progress of our navy. that of the late war certainly raised our rank & character among nations. yet a navy is a very expensive engine. it is admitted that in 10. or 12. years a vessel goes to entire decay; or, if kept in repair costs as much as would build a new one. & that a nation who could count on 12. or 15. years of peace would gain by burning it’s navy and building a new one in time. it’s extent therefore must be experienced by circumstances. since my proposition for a force adequate to the pyracies of the Mediterranean, a similar necessity has arisen in our own seas for considerable addition to that force. indeed I wish we could have a convention with the naval powers of Europe for them to keep down the pyrates of the Mediterranean, and the slave ships on the coast of Africa, and for us to perform the same duties for the society of nations in our seas. in this way those collisions would be avoided between the vessels of war of different nations, which beget wars and constitute the weightiest objection to navies. I salute you with constant affection & respect.Th: Jefferson